William H. Rehnquist: We will hear arguments first this afternoon in No. 85-303, Missouri against Blair. Mr. Riederer, you may proceed when you're ready.
Albert A. Riederer: Mr. Chief Justice, and may it please the Court: This case is here on a petition for certiorari to the Missouri Supreme Court. The State submits that the court below erred in its construction of the Fourth Amendment when it required the suppression of the respondent's palm print taken while in police custody; and that it erred in the suppression of the respondent's confession, as the fruit of the poisonous tree. This case raises the issue of whether an arrest on a warrant can be invalidated because of the subjective state of mind of the officer making the arrest. The facts of this case presented to the courts below are that the respondent was a suspect in a November, 1981 homicide, and that Kansas City detectives had wanted to compare her palm print to a palm print found at the murder scene. When they discovered that a warrant, a parking warrant, had been issued by the Municipal Division of the Circuit Court of Jakcson County some two weeks before she had become a suspect... two weeks after... two weeks after she had become a suspect, they arrested the respondent on the parking warrant and asked her to accompany them on a pick-up order on the homicide. They took her to the main police station where they left her in the custody of the detention unit officers, with directions to hold her for the crimes against persons unit and the warrant service unit. After that, she was then taken by the homicide detectives involved in the homicide investigation; explained her rights under the Miranda case, which she then waived. And she was questioned about the homicide and denied any knowledge of it. The next morning she was again taken by the homicide detectives and explained her rights under the Miranda case, which she waived again. And again, they questioned her, and she denied any knowledge of the homicide. She was then booked on the parking warrant, made a bond, and was released; later appeared on the parking violation and pled guilty and paid a $15 fine. Meanwhile, it turned out that her palm print matched the one found at the scene. The detectives then secured a--
Byron R. White: xxx station house on the parking warrant charge, would her palm print have been taken or not?
Albert A. Riederer: --The testimony in the case is that on a parking warrant arrest, the usual procedure is to take simply a right index finger, although the detention facility officer testified that when told to do so by the ID department of the police department, they sometimes take a full set of prints, including a palm print. But it would depend on whether or not they were told to do so by someone else in the department.
Byron R. White: And I suppose there's no claim in this case, is there, that it would have been unconstitutional to take the palm print just on a parking warrant arrest?
Albert A. Riederer: I don't think there's any claim in this case to that effect. The--
William H. Rehnquist: Mr. Riederer, a parking warrant issued in this case, is that a situation where a person gets a parking ticket and fails to pay it?
Albert A. Riederer: --In this case, Your Honor, she was issued a ticket which she failed to pay. It was set on a hearing docket in the municipal court, and she failed to appear for that hearing. And the warrant was then issued when she failed to appear for that.
Antonin Scalia: Mr. Riederer, you don't contest, do you, that the reason that the full print was taken was in order to obtain... in order to investigate the murder?
Albert A. Riederer: No, not at all, Your Honor. It's clear that the substantial part of the motivation for the arrest and the incident fingerprint was, in fact, the murder investigation that was ongoing.
Lewis F. Powell, Jr.: Does the record show how long the arrest warrant for the traffic offense had been in the possession of the police?
Albert A. Riederer: The record shows that the arrest warrant was issued on the 8th of January. And apparently, it came to the attention of the police on the 5th of February, which was the day she was arrested. I think that's a fair reading of the record. They did not go into detail as to when it came to their knowledge. But I think the implication of the police officers' testimony was that they found out about it on February 5, the day she was initially arrested.
Lewis F. Powell, Jr.: Does that... well, let me put it this way. How long had the warrant been in the possession of the police without having been served on her? I'm talking about the traffic arrest.
Albert A. Riederer: The traffic warrant, as a piece of paper, was never in the possession of the police.
Lewis F. Powell, Jr.: In the possession of the department.
Albert A. Riederer: The notification... the traffic warrant would have been in the police department's computerized records as of January 8th, 1982; which was two weeks before she became a suspect, and four weeks before she was arrested.
Lewis F. Powell, Jr.: What is the policy... what was the policy with respect to the disposition of these warrants?
Albert A. Riederer: There is some testimony in the record that arrest warrants on parking tickets are sometimes cleaned up, so to speak, where the officers go out to the homes of the people involved; although that is not necessarily the case done in all parking warrants. So sometimes they are executed in and of themselves, and sometimes they're executed as they were in this case.
Lewis F. Powell, Jr.: So no consistent policy?
Albert A. Riederer: It does not appear from the record, Your Honor, no.
Sandra Day O'Connor: Mr. Riederer, what is at the time of the arrest of the respondent, the arresting officers had been ignorant of the existence of a traffic warrant, but nonetheless, it had been outstanding? Would your position in this case be the same?
Albert A. Riederer: Well, I don't know that our position would be the same in this case, Your Honor. We... but we have contended all along, what the State's position has been all along was that the officers did in fact have knowledge of the parking warrant when they made the arrest, and that that was--
Sandra Day O'Connor: And if they did not have any knowledge of it, you wouldn't be here making this argument?
Albert A. Riederer: --That's correct, Your Honor.
Sandra Day O'Connor: Is it enough for the arresting officers to merely know of the warrant, or must they rely on it in making the arrest?
Albert A. Riederer: I think that to sustain our position, the officers would have to at least know of the arrest warrant.
Sandra Day O'Connor: It's enough to know about it and not rely on it, in your view?
Albert A. Riederer: Yes, Your Honor. The--
Sandra Day O'Connor: What if the respondent had made a full confession following her arrest?
Albert A. Riederer: --Then I think that confession would have--
Sandra Day O'Connor: Would that have been admissible in your view?
Albert A. Riederer: --I think then the court would have been called upon to examine whether or not that confession, independently of the arrest, was voluntarily given. Under the circumstances of this case, I would say that, although it's not this case, I would say that confession would have been admissible. But as it turned out, she denied any knowledge of it, and in fact did not talk to them about the homicide that evening.
Sandra Day O'Connor: But had she done so, in your view, even though technically an arrest for homicide was without probable cause at that time, in your view, the confession would be admissible as well?
Albert A. Riederer: In my view, the confession would have been admissible, because I don't think there's anything that prevents the police from talking to the respondent about another crime, once she's lawfully in custody on the parking warrant. And having explained her rights under the Miranda case, she was free then not to talk to them or to talk to them.
Sandra Day O'Connor: And you think she was lawfully in custody on the warrant not because they relied on it, the traffic warrant, but because they knew about it?
Albert A. Riederer: Well, in this particular case, I think that she was lawfully in custody on the warrant because they knew about it and relied upon it. And I think that's clear not only from the testimony of Officer Stewart, who repeatedly testified that that's the reason he arrested her--
Sandra Day O'Connor: Was that the finding of the courts below, do you think?
Albert A. Riederer: --The... it's my belief that although there were no findings of fact or opinion in the court below, the respondent's position, according to her pleadings and her argument at that time was that there was an arrest on the parking warrant, but that it was pretextual and therefore illegal. Since the trial court made no findings of fact, I think it's fair to assume that the trial court, in agreeing with the respondent, agreed that there was an arrest on the parking warrant, but that it was in fact illegal as a pretext. And it seems that that is a fair reading of the court below in the Missouri Supreme Court.
Byron R. White: What about the trial court?
Albert A. Riederer: The trial court in this case--
Byron R. White: Did the trial court find the arrest was for homicide?
Albert A. Riederer: --The trial court made no findings of fact, and in fact, did not issue an opinion. It simply stated that the motion of the respondent to suppress the fingerprint and to quash the arrest warrant was sustained. The Missouri Supreme Court then indicated that their holding was also based on the fact that there was a parking arrest, but that it was illegal as a pretext. The--
Harry A. Blackmun: Counsel, where is the defendant now?
Albert A. Riederer: --The defendant is free, out of custody.
Harry A. Blackmun: She's at large?
Albert A. Riederer: Yes. The... in any case, when the first... when the palm print was taken, it turned out it matched the one in the murder... at the murder scene. And there was, three days later then, on the 8th of February, a warrant issued for the respondent on the homicide. She was arrested that same day, taken into custody, again explained her rights under the Miranda case, and at that time, later that same evening, executed a written confession as to her part in the homicide. She then--
John Paul Stevens: Mr. Riederer, may I go back to one of the questions that I guess Justice Powell may have asked a similar question but, I think you said the warrant... I'm talking about the traffic warrant... that the warrant was in the computerized records. Does that mean that there was not a physical piece of paper that had been issued, but just the information in the computer that could be... could generate a warrant? Or was there actually a warrant?
Albert A. Riederer: --There was a physical piece of paper, which is the actual court copy of the parking ticket originally issue.
John Paul Stevens: The ticket.
Albert A. Riederer: Which appears on pages 5 and 6 of the supplemental legal file in this record, and which, the face of it, the front of it is the ticket, and the back of it is the court record. And on that it indicates that on January 8th of '82, Judge Carl issued a bench warrant for her arrest, for failure to appear.
John Paul Stevens: And is there a separate piece of paper that is the bench warrant, or is it just the notation on the back of the ticket?
Albert A. Riederer: The way I understand is how it works is, that when the judge makes that notation, then that is put into the computer, which is operated jointly, or at least they have access jointly, between the city and the police department.
John Paul Stevens: And then if an arrest is made pursuant to such a warrant, does the officer take that ticket with him, or does he take another piece of paper?
Albert A. Riederer: He generally... well, he might take a piece of paper that indicates simply that there is an arrest warrant; not the actual arrest warrant. He also might not take any paper at all, but simply take with him the knowledge that she is wanted on that warrant.
John Paul Stevens: And, of course, it's your view as a matter of Missouri law it's a proper arrest on a misdemeanor like this, even without actually having the warrant in the officer's possession?
Albert A. Riederer: Yes, Your Honor. I think the Rustici case originally cited by the petitioner... or the respondent in this case actually stands for the proposition that a municipal parking warrant may be issued without its being in the possession of the officer, as long as it's done within the city limit, which is the case here. The--
William H. Rehnquist: The city limits being Kansas City?
Albert A. Riederer: --Yes, Your Honor. We submit in this case that if the arrest is justified by lawful authority, then it's a valid arrest, and it cannot be transformed into a Fourth Amendment violation because of the subjective motivation of the officers. The Fourth Amendment generally proscribes seizures and searches which are unreasonable. And this Court has uniformly held that to be reasonable, a seizure must be done pursuant to a warrant or pursuant to a recognized exception to the warrant requirement.
Sandra Day O'Connor: Should we look, in determining what is reasonable, at what the reasonable action would have been absent suspicion of homicide?
Albert A. Riederer: I think that in--
Sandra Day O'Connor: Is that what we should look at?
Albert A. Riederer: --In determining what was reasonable for the officer to do in this arrest, it seems to me that the Court has already indicated that it is not a proper inquiry to look at the subjective state of mind or motivation of the officer at the time.
Sandra Day O'Connor: Should we look at what is objectively standard and reasonable for the officers to have done in connection with executing a traffic warrant on the assumption that the homicide was not involved? Let's just drop the homicide out of the case and look at what the reasonable standard practice would have been?
Albert A. Riederer: I think that the--
Sandra Day O'Connor: Is that what we do?
Albert A. Riederer: --that the Court should look at what--
Sandra Day O'Connor: Yes or no?
Albert A. Riederer: --Yes, you should look at what the reasonable practice is.
Sandra Day O'Connor: And you will tell us again, will you, exactly... if there had been no suspicion of homicide here at all, what would the standard procedure in that community have been on execution of a traffic warrant?
Albert A. Riederer: On the execution of a traffic warrant, when--
Sandra Day O'Connor: And whether to execute it at all.
Albert A. Riederer: --If a citizen unsuspected of homicide were brought in a similar parking warrant, they usually would have simply a right index finger taken, a print of the right index finger taken, although the detention officers will take a full set of fingerprints if they're told to by some other part of the police department, if it's wanted for some other reason.
Byron R. White: And then immediately put on the street?
Albert A. Riederer: And then given opportunity to make bond--
Byron R. White: Immediately?
Albert A. Riederer: --Correct, Your Honor, immediately.
Byron R. White: Just like eventually happened here.
Albert A. Riederer: That's correct, Your Honor.
John Paul Stevens: How do you justify keeping her overnight before she was asked to respond to the arrest warrant?
Albert A. Riederer: I don't think that the detention of this respondent over night is justified, Your Honor. But I don't think that the detention of this respondent over night goes to whether or not the original arrest is valid. Our position would simply be that since the original arrest was valid, once she is lawful custody, the police have a right to take her fingerprints. Ad if they want to take--
John Paul Stevens: I see, you took the fingerprints... you took the palm print before she was held overnight?
Albert A. Riederer: --They did get her palm print before she was held overnight. It was taken about one hour after she was arrested and before she was questioned on the homicide, and before she was detained overnight.
Lewis F. Powell, Jr.: Respondent was booked on a homicide charge before the fingerprints had been matched, wasn't she?
Albert A. Riederer: Yes, Your Honor, she had been. That shows... the record shows that there was a homicide booking on the afternoon of the 5th.
Lewis F. Powell, Jr.: In the absence of probable cause?
Albert A. Riederer: In the absence of probable cause, yes, Your Honor. The... I don't think there's any question here... once the police have her... let me back up. The arrest here was pursuant to a warrant. And once she was in custody under a valid warrant, the police had the right to take her fingerprint, including her palm print if they wanted to. And it seems to the State that that ought to end the inquiry, except that the opinion of the court below and the respondent, I think, would have this Court look behind the warrant, not to examine the validity of the warrant, but rather to examine the motivation behind its execution.
Byron R. White: Well, wasn't she, when she was first brought in, and just before her palm print was taken, she was booked for homicide?
Albert A. Riederer: Yes, Your Honor.
Byron R. White: Well, why was she booked for homicide if she was arrested on the parking warrant?
Albert A. Riederer: Well, it's clear on the--
Byron R. White: What does it mean, booked for homicide? Does that mean that she's charged with it?
Albert A. Riederer: --It does not mean that she's charged with it. I think the booking is simply an internal bookkeeping procedure of the police department which indicates--
Byron R. White: Well, it's pretty clearly... what does it indicate to you, when the officers book her for homicide? What did they arrest her for, then?
Albert A. Riederer: --I think it indicates that the officers, just like Officer Stewart testified, they were in fact not only interested in her because of the parking warrant, they were interested in talking to her about this homicide. And it seems that that is... that bookkeeping entry, or piece of paper, or booking slip, is exactly--
Byron R. White: So you... I guess you say, as Justice O'Connor was inquiring from you, if she's booked... just arrested on the parking warrant, brought in and given a... and one fingerprint is taken. And then it would be perfectly all right with you if she was then detained while some officers from the homicide department who had no probable cause to believe that she was guilty of murder, but some suspicion, could come in and question her?
Albert A. Riederer: --Yes, Your Honor. If think if she had been arrested on the parking warrant--
Byron R. White: You have to go that far at least, don't you?
Albert A. Riederer: --Yes. And I think if she had been booked on the parking warrant while she was waiting to be bonded out--
Byron R. White: And then some officers who really had only a vague suspicion could then question her before she was released?
Albert A. Riederer: --That's correct, Your Honor, because she was already within the lawful custody of the police.
William J. Brennan, Jr.: But I gather she would not have been detained overnight if she had not been booked, would she, on the homicide charge?
Albert A. Riederer: It's likely that she would not have been detained overnight.
William J. Brennan, Jr.: You said earlier that as soon as she made bond, she was free to go out on the street.
Albert A. Riederer: Right, if she--
William J. Brennan, Jr.: So it's rather obvious that she was detained, wasn't she?
Albert A. Riederer: --Yes, Your Honor.
William J. Brennan, Jr.: Only because she'd been booked?
Albert A. Riederer: Yes, Your Honor.
William J. Brennan, Jr.: And although you had no probable cause to charge her with any homicide?
Albert A. Riederer: That's correct, Your Honor.
Antonin Scalia: Was she also booked for violation... failure to appear on the traffic summons?
Albert A. Riederer: She was booked on the failure to appear on the traffic summons the next morning, Your Honor, and that time given an opportunity to make bond, which she did about two hours later and was released.
Antonin Scalia: Why wasn't she booked for that at the same time?
Albert A. Riederer: Well, that I don't know. I assume that the police, as they indicated at the hearing, had an interest in her not only on the parking warrant but also on the homicide. And that was there--
Antonin Scalia: Well, I understand that. But doesn't that go to the... who decides what she's booked for? The arresting officer, I presume?
Albert A. Riederer: --Well, either the arresting officer or the detention officer, or somebody who tells the arresting officer. The point is--
Antonin Scalia: Well, doesn't that go--
Albert A. Riederer: --I think the booking slip is simply a bookkeeping device which at least the detention unit has to have in order to know where this defendant is while she's in their custody.
Antonin Scalia: --Well, doesn't that go to the point that you were responding to Justice O'Connor on earlier? You earlier said that this is not... that we don't really have to decide in this case whether mere knowledge of the warrant would be enough. You say they knew of it and relied on it. But if they relied on that, they would have booked her on that when they brought her in. Why should we--
Albert A. Riederer: Well, Officer Stewart's testimony, I think, is clear that the reason that he went to arrest her was on the parking warrant and in connection with this pick-up order indicating that the police had wanted to talk to her about the homicide, because they had reason to believe she was involved in it.
Antonin Scalia: --But he comes back and doesn't book her on the parking violation.
Albert A. Riederer: He comes back and tells the detention unit to hold her both for the crimes against persons unit and the warrant service unit. And... which is what the detention unit then does.
Byron R. White: May I ask, is that... well, the detention unit holds her for that. But why was she booked for homicide?
Albert A. Riederer: Why the officer put on there, booked for homicide... well, that is simply, as I say--
Byron R. White: He didn't do it out of the air. He did it because somebody told him.
Albert A. Riederer: --That is correct, and I think it indicates--
Thurgood Marshall: You keep talking about this bookkeeping. What law in Missouri gives a policeman the right to hold somebody in jail overnight for what?
Albert A. Riederer: --There is no such law, Your Honor.
Thurgood Marshall: Well, what right does a policeman have to do that? Is that common practice in Missouri?
Albert A. Riederer: The law in Missouri would be that if a person is arrested on a charge--
Thurgood Marshall: Did you ever hear about taking them before a magistrate?
Albert A. Riederer: --Yes, Your Honor.
Thurgood Marshall: Is that the law in Missouri or not?
Albert A. Riederer: Yes, Your Honor. And it's required to be done either within 20 hours--
Thurgood Marshall: Well, why wasn't it done here?
Albert A. Riederer: --It's required... well, it's because it's required to be done either within 20 hours or as soon as is practicable. And the--
Thurgood Marshall: Well, what was practical this time?
Albert A. Riederer: --Well, this defendant was... this respondent was arrested on the parking warrant on the afternoon of the 5th, and then she was held overnight but was released within the 20 hours mandated by the statute. But I guess the point that the State would try to make here, the point that the State is making here, is that the respondent was arrested on a parking warrant which was valid at the time the arrest was made.
Thurgood Marshall: And you can be held in jail overnight on a parking ticket?
Albert A. Riederer: If she had not made bond, she would have been held overnight.
Thurgood Marshall: But you said the bond hearing was the next day. That's what you just said.
Albert A. Riederer: And in this case--
Thurgood Marshall: I'm talking about when she was arrested. Why wasn't she allowed to be released on bond then, not the next day?
Albert A. Riederer: --That I don't know, Your Honor. I assume it's because the police had wanted to--
Thurgood Marshall: Well, shouldn't you know?
Albert A. Riederer: --I assume that it--
Thurgood Marshall: Shouldn't you know?
Albert A. Riederer: --Yes, Your Honor, I should.
Thurgood Marshall: Well, give me any reason why not?
Albert A. Riederer: Because the police had wanted to talk to her in connection with the homicide.
Thurgood Marshall: That's the only reason?
Albert A. Riederer: That's correct, Your Honor.
Thurgood Marshall: And that's why she was held overnight?
Albert A. Riederer: That's correct, Your Honor.
Thurgood Marshall: So they could talk to her about the homicide?
Albert A. Riederer: That's correct, Your Honor. And the point is that the fingerprint here, which is what the respondent contests, was not a fruit of the overnight detention. It was not a fruit of the questioning on the homicide. It was a result of an arrest which was made on a valid, outstanding warrant.
Byron R. White: Why should we differ with the decisions of the... as I read what was written below, it was accepted that the arrest was for a homicide.
Albert A. Riederer: The court talked about the arrest for homicide, but actually, the decision--
Byron R. White: Well, why shouldn't we accept that?
Albert A. Riederer: --The court below didn't make that finding. The trial court made no finding, and the--
Byron R. White: Well, how about... is this wrong? This is in the Supreme Court's opinion, I think, said: Officer Stewart's partner, Officer Thomas, filed the report of the arrest under the homicide charge number as investigation arrest, criminal homicide. And the officer followed the procedures for arresting and booking an individual for homicide rather than that used for a traffic violation.
Albert A. Riederer: --The--
Byron R. White: Now, is that an accurate description of what occurred at the police station?
Albert A. Riederer: --It's an accurate description, first of all, that they did file this report, which is the Exhibit No. 3. And they indicated at a small box at the top that it was an investigation arrest, criminal homicide. But down in the body of the arrest report indicated that it was also in connection with the parking warrant. The procedures within the police department--
Byron R. White: Well, and also, the Supreme Court seemed to me... they said that the... on the conflicts of the evidence, one of which was, what was the person arrested for, the trial court resolved the conflicts in favor of the defendant. That's what the Supreme Court says. And the Court defers to the trial court's determination, because it is supported by the evidence. That's what it said.
Albert A. Riederer: --The trial court did not make any such finding.
Byron R. White: It had... what did... in order to sustain the suppression motion, it had to find that.
Albert A. Riederer: In order to sustain the suppression motion, actually Your Honor it had to find that there was an arrest on the parking warrant which was invalid because it was pretextual, because that was what the respondent was arguing at that time.
Byron R. White: Well, if it's pretextual... if it's pretextual, it's because they really arrested her for homicide.
Albert A. Riederer: That's--
Byron R. White: That's the only... I don't know what difference that makes.
Albert A. Riederer: --The Supreme Court then went on to say that assuming that there was an arrest for the parking violation, and then goes on to the holding in the case, that it was pretextual and therefore invalid.
Byron R. White: Well, the claim in the trial court was that this palm print was the fruit of an illegal arrest for homicide.
Albert A. Riederer: The claim in the trial court was that it was the fruit of an illegal arrest--
Byron R. White: For homicide?
Albert A. Riederer: --Well, no. Actually, the statement of the respondent at that time was that there was an arrest on a parking warrant, which was invalid because it was pretextual.
Byron R. White: Well, I know, but that's the same thing. That's the same thing. And the State... and what was the State's response to the--
Albert A. Riederer: Our response was then--
Byron R. White: --Was that we arrested her on the parking warrant.
Albert A. Riederer: --We arrested her on the parking warrant.
Byron R. White: Yes.
Albert A. Riederer: And having had her in custody, we were entitled to her prints. And when she was released--
Byron R. White: I don't know how the order... the suppression order... the suppression motion could have been sustained and the evidence suppressed without the trial court concluding that this was not a valid arrest for homicide?
Albert A. Riederer: --Because the trial court apparently bought the respondent's argument that the motivation of the police at the time was part of the determination of whether or not the arrest was reasonable under the Fourth Amendment.
Byron R. White: Well, the Supreme Court certainly read the trial court as having resolved the conflict this way. And the evidence supported it.
Albert A. Riederer: Well, I think that if the... if the respondent's position and the court below's position is taken, then that means that a state of mind is part of the determination of reasonableness, which it seems to the State flies in the face of this Court's decisions in--
Byron R. White: Well, it is important to decide whether the arrest was for the homicide or not?
Albert A. Riederer: --Yes, Your Honor, it is.
Byron R. White: All right. And so you get the officer on the stand. What did you arrest this person for? I arrested him for homicide. Now, is that inquiring into the state of mind of the officer?
Albert A. Riederer: Yes, Your Honor.
Byron R. White: And you say that's not the way to proceed?
Albert A. Riederer: I say that the motivation behind it... the officer said, I arrested him on the parking warrant, but admitted that the motivation was to get evidence in an unrelated homicide investigation. I'd like to reserve the rest of my time, Your Honor.
William H. Rehnquist: Thank you, Mr. Riederer. We'll hear now from you, Mr. Locascio.
Joseph Locascio: Mr. Chief Justice, and may it please the Court: On February the 5th, 1982, police officer Stewart of the Kansas City, Missouri, police department went over to respondent's house to take her into custody for a pick-up on homicide. The State has conceded there was no probable cause for that arrest. Coincidentally, when he got to her home, he ran her address through the police department computer, and was told by that computer that a parking warrant existed authorizing that she be taken into custody on a park... a failure to pay a parking fine. But that's not what happened here. The Missouri Supreme Court found that there was no arrest on a parking ticket.
Antonin Scalia: 0 xxx. As I read their opinion, it says, assuming an arrest for the parking violation, the arrest in the circumstances of this case was at best a pretext employed to gather evidence on an unrelated homicide.
Joseph Locascio: Yes, Your Honor.
Antonin Scalia: Now, there's a difference between saying there was no arrest whatever on the parking ticket, and saying, there was an arrest on the parking ticket but the police were really doing it not to get this person for the parking ticket but to get her on the homicide.
Joseph Locascio: Yes, Your Honor.
Antonin Scalia: Now, it seems to me that what the Supreme Court was saying was the latter.
Joseph Locascio: Yes, Your Honor. As Justice White pointed out earlier, the Supreme Court of Missouri's opinion said that there was a conflict in the evidence on whether she was arrested on the parking warrant. The trial court resolved those conflicts in favor of the defendant. Implicit--
Antonin Scalia: But it isn't clear on which basis. On the basis that there was no arrest on the parking ticket? Or rather on the basis that there was an arrest on the parking ticket, but that that arrest was pretextual, that that wasn't the real reason for bringing the woman in?
Joseph Locascio: --I think at the point in the Supreme Court of Missouri's opinion, when they're talking about the evidence, they're not talking about pretext. They're talking about whether or not this woman was legitimately arrested on a parking ticket. Now, they then say--
Antonin Scalia: You can't put it that way, whether she was legitimately arrested.
Joseph Locascio: --Well, whether she was arrested.
Antonin Scalia: She's not legitimately arrested, under their opinion, if... if... although she's arrested on the parking ticket, it was pretextual for something else.
Joseph Locascio: The first--
Antonin Scalia: How do you explain that sentence that I read? Assuming an arrest for the parking violation, the arrest in the circumstances of this case was at best a pretext?
Joseph Locascio: --I explain that by the fact that they reach... they give an opinion about the pretextual nature of this arrest only secondary to the fact that this was an illegal arrest from the beginning, and there was no arrest on a parking ticket. So actually, the finding that this arrest was pretextual is not even necessary. And my argument to this Court is that it doesn't even have to reach the pretext argument, or the pretext issue, precisely because there was no arrest on a parking ticket.
Antonin Scalia: Where do you find that in the language of the Supreme Court's opinion?
Joseph Locascio: Of Missouri?
Antonin Scalia: Yes.
Joseph Locascio: There opinion states--
William H. Rehnquist: Could you turn to a page?
Joseph Locascio: --Yes, Your Honor, A5 and 6 of the joint... of the petition for certiorari specifically states that... the Supreme Court of Missouri starts out saying that there was a conflict in evidence--
William H. Rehnquist: Where are you? Bottom of A5. The evidence conflicts on whether the officers arrested the defendant on the outstanding parking violation warrant blah-blah, and then they say... they show what the conflict was, okay?
Joseph Locascio: --At that point, they analyzed the evidence. And the next paragraph is that the conflicts raised by the evidence were for the trial court to resolve. The trial court resolved them in favor of the defendant. Now, the defendant at the trial court level had two arguments. Number one, this was an illegal arrest for homicide, and that this parking ticket did not even come into play. Supplemental legal file 37, addendum to supplemental legal file 32, we argue specifically that at least at the point where she was brought to the homicide unit and booked for homicide and not booked on a parking warrant, that detention was the product... was for the sole reason of investigating a homicide and not for a parking warrant. And the Supreme Court of Missouri found that any... that any arrest, if you want to assume that an arrest occurred for a parking ticket, was not pursued. And that is... and the reason they say that is precisely because it was not pursued. She was not booked on the parking ticket. So the detention was solely for homicide.
Antonin Scalia: But is it clear that when the Court says, the conflicts thus raised were for the trial court to resolve, is it clear that they're talking only there about the conflict as to whether the arrest was on the parking ticket or not? Or rather, is the conflict that they're talking about the conflict as to whether it was, or if it wasn't, whether it was pretextual? It seems to me that it was both, because if you read further on in that paragraph, it discusses other Missouri cases that deal with pretext. And it concludes the paragraph by saying: Such pretextual use to justify an arrest or search has been clearly recognized as violative. And that all is in the same paragraph whose topic sentence is: The conflicts thus raised by the evidence were for the trial court to resolve. I read that as saying, we don't know whether the arrest was on the parking warrant or not, but even if it was, it was pretextual. So either way, this defendant wins.
Joseph Locascio: Well, I think you're not... I think, Your Honor, you have to look at what the Supreme Court of Missouri said at the bottom of page A5, when they say, specifically, the evidence conflicts on this issue, the evidence conflicts of whether the officers arrested the defendant on the outstanding parking violation warrant. The beginning of the next paragraph, the conflict was raised... the conflicts thus raised by the evidence were for the trial court to resolve, and they resolved them in favor of defendant. So this Court does not even have to reach any issue about whether this was a pretextual arrest. This was an arrest for a homicide without probable cause in violation of the Fourth Amendment.
Thurgood Marshall: Do you object to us reaching it if we want to, and if it doesn't hurt you at all? Or do we have to do it the way you want us to do it?
Joseph Locascio: I think that the evidence was abundantly clear that there was no arrest on a parking warrant.
William H. Rehnquist: Mr. Loscascio?
Joseph Locascio: Yes.
William H. Rehnquist: What do you mean when you say there was no arrest, quote, on, close quote, a parking warrant?
Joseph Locascio: Well, I'm saying that if you look at the exhibits that were filed, Exhibit 3, the arrest report, doesn't say that the arrest was for a parking ticket. If you go back and look at Exhibit 10, which is the exhibit that talks about her being booked the next day on the parking warrant, that exhibit specifically says that she was arrested at that time on the parking warrant.
William H. Rehnquist: How do you decide whether a person was arrested on, close quote, a particular warrant?
Joseph Locascio: I think that the only way to decide that is to look at the objective facts to determine--
William H. Rehnquist: What's the legal test? Does the officer have to know that the warrant exists?
Joseph Locascio: --Well, I certainly think he must have to know, not only--
William H. Rehnquist: Well, suppose there's an outstanding warrant against someone for robbery. And the officer goes out to arrest, not knowing the warrant exists, but thinking perhaps he has probable cause without a warrant. Now, is that invalid if there is no probable... if the officer's idea of probable cause was wrong, even though there was an outstanding warrant?
Joseph Locascio: --I think under those facts as you've given me, yes, it's unlawful, precisely because the actions he took were not justified by the Fourth Amendment. But what I'm saying is that the Court doesn't have to reach into the subjective mind of the police officer in this case. Because the subjective mind of the police officer doesn't come into play if the arrest warrant... the parking warrant didn't come into play. And we're saying the Missouri courts found it did not come into play.
Byron R. White: Yes, but you do, in the end, have to decide, as the Chief Justice says, that whether... if the... if the officers had otherwise a perfectly legal reason for talking her palm print, the palm print must nevertheless he excluded, because the reason they took it for was invalid. Now, let's assume that the arrest was for homicide. Everybody agrees for homicide. But when you get down... and they take her palm print. But then it turns out that there was an outstanding warrant for a robbery. They could have arrested her for the robbery. They could have taken her palm print for robbery, on the robbery charge. Now, you say that because the actual arrest was for homicide, the palm print was excludable. You at least have to handle that proposition.
Joseph Locascio: I'm saying that this Court doesn't have to get into an analysis to decide--
Byron R. White: Well, they could... it wouldn't have... if they had arrested her on the parking violation, it would not have been unconstitutional for them to take her palm print.
Joseph Locascio: --Well, that is our... that's a matter of perspective, I think. There was no reason in this police--
Byron R. White: Well, it's a matter of law, isn't it?
Joseph Locascio: --Well, there is law that says that they have a right to fingerprint to identify an individual. But there is also the clear evidence in this case that when they arrest somebody on a parking ticket, the way they identify them is to take an index fingerprint.
Byron R. White: Well, I know, but that's the local practice.
Joseph Locascio: That's true.
Byron R. White: So it's not... it wouldn't have been unconstitutional if their practice was to take a full set of prints?
Joseph Locascio: Well, presumably, when they wrote their local practice, they determined what their needs were. And they determined on parking warrants their need is to identify someone by way of an index fingerprint. And so to go beyond that would seem to be--
Byron R. White: Yes, but all that goes to is what they really arrested for in the first place. But conceding, for the minute, that they arrested her for homicide, if they had some other completely valid reason for taking her palm print, why exclude it?
Joseph Locascio: --Because... they didn't... because that's not the purpose for which they acted. What I'm trying to say is that--
Sandra Day O'Connor: Does the inevitable discovery doctrine of this Court have a bearing on that at all, do you think?
Joseph Locascio: --I don't think in this case there was anything inevitable about this palm print. IF they would have--
Sandra Day O'Connor: Well, let's put Justice White's question another way. Suppose that the critical evidence here that was needed in connection with the homicide was a fingerprint. That's all they needed. An that's all they took down at the station. And that that could have been done anyway for a traffic warrant. Is that okay?
Joseph Locascio: --No. Not if they're--
Sandra Day O'Connor: No Why not?
Joseph Locascio: --Well, in that situation that you have given me, then this Court would be talking about reaching my second point, which is that it's unlawful and a violation of the Constitution to use the power that you have primarily for ulterior purposes.
Sandra Day O'Connor: Well, don't you think that cases of this Court, such as Scott v. United States and Mr. LaFave and his treatise and so forth all talk about the fact that the Court should disregard the underlying intent of the officer if the objective realities provide a better way of dealing with it?
Joseph Locascio: When I say, primary purpose, that doesn't necessarily mean subjective purpose. Because if you read Scott, the way scott talks about purpose is on the objective facts. And what we submit here is that even on the objective facts, they would not have gotten a palm print. And in your example on the objective facts, they didn't do anything that would normally do, if I understand correctly.
Sandra Day O'Connor: On my example, they clearly, objectively, would have been entitled to have the index print, and could have had it in any event on the traffic warrant, and why isn't that perfectly all right?
Joseph Locascio: Well, it wouldn't be all right if she's booked for murder because of a traffic warrant?
William H. Rehnquist: What's wrong with that?
Joseph Locascio: Well, it's precisely because this woman is subjected to the most humiliating and frightening and intrusive experience that a person could be without probable cause.
William H. Rehnquist: What follows as a result of her having been booked?
Joseph Locascio: Well, she certainly has a permanent record for homicide.
William H. Rehnquist: Well, all we're talking about is whether the palm print should be suppressed. The Missouri Supreme Court didn't pass on all the rest of the stuff. We're not interested in a minute examination of whether some of this conduct after the palm print was wrong. The question is, what was bad about the police action with respect to the palm print that requires it being suppressed when it's an indication of... evidence in the trial?
Joseph Locascio: Precisely because they obtained the palm print as the fruit of an unlawful detention.
William H. Rehnquist: But it's conceded that she could have been detained for the traffic violation... traffic warrant, couldn't she?
Joseph Locascio: But that's not what happened here.
William H. Rehnquist: Well, then we're back to what did the Supreme Court of Missouri mean and that sort of thing.
Joseph Locascio: Right. We're back to the question of whether or not she was lawfully detained on a parking warrant. And we're submitting under these facts that she was not.
William H. Rehnquist: But, of course, to say, whether she was lawfully detained on a parking warrant begs the factual question.
Joseph Locascio: Whether or not--
Antonin Scalia: There are two questions. Number one, whether she was detained on the parking warrant, leaving out the term "lawfully". And number two, if she was, was she lawfully detained on a traffic warrant, because, really, it was a pretext for something else.
Joseph Locascio: --Right. That is the analysis. And what we submit is that you don't... the Court need not even reach the second level of whether she was lawfully detained, because the objective facts alone in this case demonstrate beyond dispute, I claim, that the sole reason for the detention was homicide, and not for parking warrant at all.
William H. Rehnquist: Well, Mr. Locascio, what if the Kansas City police department, of the Jackson County police, had had a policy if palm-printing every tenth person who was brought in a traffic warrant, and just fingerprinting the other nine. And your client happened to be the tenth person who was brought in. Would you think that... and there was no question that he was brought in on an arrest pursuant to a traffic warrant... do you think you could object if that later proved useful in a murder trial?
Joseph Locascio: I think the only objection I would have at that point would be that the procedure was arbitrary. Unless there was some legitimate reason to only palm-print the tenth individual.
William H. Rehnquist: And you think anything that strikes you as arbitrary is excludable from a criminal trial?
Joseph Locascio: I think that anything that's arbitrary, and is not obtained by probable cause, that it violates the Fourth Amendment.
William H. Rehnquist: Do you think that you have to have probable cause to take a fingerprint of someone who is lawfully detained?
Joseph Locascio: No, no, you have to have... whose lawfully detained?
William H. Rehnquist: Assume the person is lawfully detained, do you think you have to have further probable cause to take a fingerprint?
Joseph Locascio: No, of course not. Of course not. The cases especially out of this District of Columbia say that you can fingerprint for purposes of identifications.
William H. Rehnquist: And I take it if you were to palm-print everyone who was brought in on a traffic warrant, that would be all right, in your view?
Joseph Locascio: I think you arguable have a Constitutional question of the need to palm-print, because--
William H. Rehnquist: Well, if there's no requirement for a need to fingerprint, why should there be a Constitutional requirement for a need to palm-print?
Joseph Locascio: --Because that's not what was meant when you fingerprint an individual for purposes of identification. Under that example that you've given me, then there would be no reason why you can't feet print or hair or teeth impressions.
William H. Rehnquist: Well, what is it that is Constitutionally different between taking a fingerprint and taking a palm print? Obviously, you think there is, because your answer to my question suggests that.
Joseph Locascio: What I am suggesting is that what happened in this case is exactly--
William H. Rehnquist: Well, I want a... I'd like an answer to my question?
Joseph Locascio: --What's wrong with it in this case?
William H. Rehnquist: No, I'm not asking, what's wrong with it in this case. What I ask you, and what I would like you to answer, is, what is it that's Constitutionally different between taking a fingerprint and taking a a palm print?
Joseph Locascio: There is just the... in that example, the only argument that you would have is that there was no probable cause to take a palm print. There was no demonstrated need to talk a palm print.
William H. Rehnquist: But you don't need a demonstrated need or probable cause to take a fingerprint?
Joseph Locascio: Well, not if it's Constitutional to fingerprint for purposes of identification. But under that example, if you want to palm-print... or if you want to print someone for purposes of identification, I would think that the most appropriate print to take would be the footprint, because that's the one that's on the birth certificate. So you can't identify someone based on a print unless you something to compare them to. So if you take a palm print--
Antonin Scalia: Maybe fingerprints are unconstitutional. You're saying only footprints are Constitutional, is that where we are now?
Joseph Locascio: --You know, the question that you ask really gets... no, that's not where we're at now. What we are submitting is that she was subjected to a very humiliating experience for arrest and booking for homicide when no probable cause existed. She was not subjected to the simple procedures that were authorized in connection with a parking warrant violation. Our primary submission then is that, notwithstanding any subjective intent at all in this case--
Antonin Scalia: Mr. Locascio, let's come to your secondary submission, because the primary one, we got into that discussion, it depends, you agree, upon the meaning of the Supreme Court's opinion. But let's assume that I disagree with you on that, and that I think the Supreme Court was saying... the Supreme Court of Missouri was saying that he was arrested on... she was arrested on the parking warrant, but that was pretextual. Now here's the kind of... your next argument is, that's sufficient reason for invalidating it, even if the arrest was technically on the parking warrant, if the real reason they arrested her was to get this other evidence on the homicide, that makes the whole thing bad. This happens all the time. We'd endlessly be inquiring into what the real motive of the officer was. For example, the Coast Guard is allowed to board ships to examine the ship's papers. Now, do we have to entertain an argument in every case where they board the ship that their real reason for going on was not to look at the papers, but rather to see if there was any marijuana on board, or if there was, you know, a drug party going on, or something like that?
Joseph Locascio: --I think under your example that you do have to look at the purpose. But the question doesn't necessarily mean that you would have to look at the subjective intent. You could just look at what the objective factors tell you to have been the purpose of the... in your example, of the boarding of the ship. Now, under your example, also, I might point out that the right of the Coast Guard to board those ships has been occurring all the time precisely for searching for drugs. And that's--
Antonin Scalia: I don't know what you mean, the objective factor. They actually... they went on to look at the papers. There's no doubt that they went on to look at the papers. But in fact, one of them said to the other, before they boarded, let's check this ship for papers because this ship is weaving so much it looks like there's a drug party going on. Now, do we have to throw that out? They actually wanted to look at the papers. It's the first thing they asked for when they got on the boat.
Joseph Locascio: --Of course not, you don't have to throw that out. Because human beings act for dual motives all the time. There's always a mixed motive for doing something. What I'm asking the Court to recognize is that they comply with the Fourth Amendment according to their primary motive.
Antonin Scalia: And you think the primary motive here wasn't--
Joseph Locascio: I think just looking... not even getting into subjective intent now on this second point, the objective facts alone tell us that their primary motive was to investigate homicide. She was arrested for that offense, and the objective facts tell us... she was booked for that offense, and she was not booked, nor was the parking warrant pursued. So you don't... in this case, the Court does not have to get into delving... as Justice White pointed out in his dissent in Massachusetts v. Paton, where the writ of certiorari was dismissed as improvidently granted, if you go into the subjective minds of the police, you're really getting into an area that may be a waste of judicial time. Because it's very difficult to determine what subjectively is going on in the mind of the police. However, in this case, you don't even have to do that. Because if you just consider the objective facts involved, the objective facts will tell you... well tell anybody who knows this case that the primary purpose of picking her up, of arresting her and detaining her, was solely... was for homicide. We contend also... we contend more than that, that it was solely for homicide. But we think, borrowing from this Court's opinion in Michigan v. Clifford that a good test would be primary purpose.
Byron R. White: --What did you say... what was your reason, I'm not sure I understood it... that, suppose it's conceded the arrest was for homicide, but that the police had a perfectly valid outstanding warrant for robbery, under which the person could have been arrested and held and a palm print taken. And why do you say the palm print then should be excluded?
Joseph Locascio: Well, if... I assume then... under your example, I will assume that they did not know about the arrest warrant at the time they conducted the arrest.
Byron R. White: Exactly, they never found it out until they got to the stationhouse. And it's conceded, they arrested her for homicide on no probable cause. But... and they took a palm print pursuant to that arrest. But they could have gotten the palm print pursuant to that... and as a matter of fact, they could have rearrested her right there on the spot for robbery.
Joseph Locascio: Under your example, Your Honor, then the--
Byron R. White: And taken her palm print right then.
Joseph Locascio: --Under the example, would be that oftentimes when police officers do perform illegal arrests, there's probable cause out there somewhere, that if they'd only investigate the case, they'd find it. But that's not the purpose for which they acted.
Byron R. White: Well, you don't... you know, you can arrest a person on probable cause. And if there's no... no fruit of the illegal arrest, and the person is then convicted, that's just too bad about the probable arrest. There's no remedy for it.
Joseph Locascio: That's true. And under those situations, there's really no way to deter the unlawful conduct of the police in that example. But in this case, there is a clear way to deter the unlawful conduct of the police in this case. They went over there to conduct an illegal arrest. The evidence was clear: He went over there to arrest her for homicide. It was just coincidental to that fact that his computer had a parking warrant in it. So he takes her to the homicide unit, and all the objective facts would indicate that they did not... were not in any way interested in the parking warrant.
Byron R. White: All right, they bring her back to the stationhouse and take the palm print. And then the sergeant says, by the way, we want to book this person for robbery; we have a warrant.
Joseph Locascio: Well, that's what happened in Hayes v. Florida in 1985.
Byron R. White: Well, all right.
Joseph Locascio: That's exactly what this Court held to be a violation of the Fourth Amendment. Because there was no probable cause to do that, to take the person to the police station, detain them, and take a palm print. Palm prints are certainly covered by the Fourth Amendment. And before you can do that, you need at least probable cause--
Byron R. White: What happened in Hayes? They took some statements, didn't they?
Joseph Locascio: --Sure, they took some statements. But first what they did was they--
Byron R. White: Statements that they might not have gotten if they'd have made a valid arrest.
Joseph Locascio: --Of course, but they brought him down to the police station without probable cause. And that was... the statements were the direct fruit of an illegal arrest, which is what happened here. The palm print was the direct fruit--
Byron R. White: The difference here-- --You wouldn't say if they... about the time he was walking out the door, the sergeant said, by the... don't let that fellow go. We're going to arrest him for robbery because we have a warrant here. The took him back, take his palm print again.
Joseph Locascio: --Well, under that example, there's certainly no prohibition to arrest the fellow.
Byron R. White: And then if the sergeant said, well, there's no use taking his palm print again; we've already got one.
Joseph Locascio: Well, see, but that's not the facts of our case. Because the facts of our case, even if you... even if you consider that an arrest was made on a parking warrant, their standard procedures would not have given them an index fingerprint. They had no desire to obtain a palm print but... except for their interest in investigating a homicide.
Antonin Scalia: Leaving aside the argument over whether you could take a palm print if you can take a fingerprint, assuming that they could take a palm print under a simple traffic violation arrest, really nothing happened to your client that couldn't lawfully be done to her?
Joseph Locascio: In this case?
Antonin Scalia: In fact... in fact, the police had the authority to arrest her on the traffic... on the parking warrant, and she was arrested. They had authority to take a palm print, and the palm print was taken. And you're saying, they did it for the wrong reason. It's sort of, you know, they brought the wrong writ. But in fact, the police had objective authority to arrest her and to take the palm print. And your argument boils down to, well, yes, they did, but they made the wrong noises. They didn't do it for this purpose; they did it for some other purpose.
Joseph Locascio: Not really. Because it was more than that. It was more than that. They not only did it for the wrong reason. They subjected her to a procedure, a very intimidating and frightening procedure for being under arrest for homicide. They bring her down to the police headquarter homicide unit where the commander says, book her for homicide. They bring her to the city jail, they book her for homicide. So this... a lot more happened to this women.
Antonin Scalia: I understand. You may have a cause of action for that. But that has nothing to do with whether the palm print can be taken to incriminate her in the murder.
Joseph Locascio: What we claim is that the palm print was the fruit of that illegal action. That... that objective conduct, in this case, was a violation of the Fourth Amendment. And as the direct fruit of that booking, detention for murder, they obtained a palm print.
Thurgood Marshall: xxx you say that they couldn't have picked her up and brought her down on the parking ticket thing?
Joseph Locascio: Of course not. No. If I--
Thurgood Marshall: It was a bench warrant.
Joseph Locascio: --That's correct, Your Honor.
Thurgood Marshall: And they would have brought her to the same place and done the same thing.
Joseph Locascio: No, Your Honor, they would not have.
Thurgood Marshall: What would they have done with a bench warrant?
Joseph Locascio: They would have taken her to her local precinct, which is just a few blocks from where she lives.
Thurgood Marshall: Right.
Joseph Locascio: The would have filled out the form that they eventually filled out in this case.
Thurgood Marshall: And taken a fingerprint.
Joseph Locascio: Taken an index fingerprint, and allowed her to sit there until her relatives posted bond.
Thurgood Marshall: Well, the only difference... the only difference is they took her to a different station.
Joseph Locascio: And they booked her for murder.
Thurgood Marshall: No, no, I'm talking about... they said they had no... you said they had no right to bring her there in the first place on a traffic ticket.
Joseph Locascio: I'm saying--
Thurgood Marshall: It wasn't a traffic ticket, it was a bench warrant.
Joseph Locascio: --That's correct, Your Honor.
Thurgood Marshall: And for your information, those are different animals.
Joseph Locascio: I agree. There's no question about that. But what we're talking about it--
Speaker: 0 xxx.
Joseph Locascio: --Yes, Your Honor. But what we're saying is that she was subjected to more than just being brought down to the police headquarters. In fact, she was brought directly to the commander of the homicide unit. And what we're saying is that when you try to justify that on the basis that she failed to pay a parking ticket, and therefore a municipal judge issued a bench warrant, that that is unreasonable under the Fourth Amendment.
Thurgood Marshall: That's unreasonable?
Joseph Locascio: That when your justification is to subject a person to these type of procedures--
Thurgood Marshall: You mean when someone ignores a traffic ticket, there's nothing the State can do about it?
Joseph Locascio: --What I meant to say was, when you subject a woman to what she was subjected to, and then you say, my justification was, there was a bench warrant, when they certainly don't follow these procedures when a bench... when they really are executing a bench warrant, that that is a violation of the Fourth Amendment.
Thurgood Marshall: xxx newspapers would ask you on a bench warrant on a traffic warrant in the middle of the night?
Joseph Locascio: There is nothing wrong with executing a bench warrant.
Thurgood Marshall: xxx bench warrant on a traffic ticket.
Joseph Locascio: And the police in this case should very well have gone out and executed in this case. But what they--
Thurgood Marshall: xxx about it.
Joseph Locascio: --What they should have done--
Thurgood Marshall: Don't tell us, tell them.
Joseph Locascio: --Well, I'm... thank you.
William H. Rehnquist: Thank you, Mr. Locascio. Mr. Riederer, do you have anything more? You have two minutes remaining.
Albert A. Riederer: Yes, Your Honor, thank you, Mr. Chief Justice. With respect to the second submission of the respondent, he's indicated that it would be wrong to take someone into custody for the wrong reason, even if you had a perfectly valid reason to arrest and fingerprint. And his reason, as stated, is that you do it for the wrong reason. The State submits here that what that means is that part of the... that the warrant requirement of the Fourth Amendment is no longer met by having a warrant. You've got to have a warrant plus proper and pure motivation. And it seems to me that that flies in the face of the basic fundamental... the fundamental jurisprudence of the Fourth Amendment. If you have a valid warrant, you ought to be able to execute the warrant without looking at the reason behind the execution of the warrant. Furthermore, all of the things that the respondent has complained about here happened after the respondent was in custody, and after the fingerprints had already been taken. Those fingerprints were not the fruit of an overnight detention, and they were not the fruit of any questioning on the homicide.
Antonin Scalia: Can you tell us quickly why... what you have to support the proposition that the arrest was at least facially on the parking violation?
Albert A. Riederer: Yes, Your Honor. The arrest was at least partially, or facially, on the arrest warrant is borne out by Officer Stewart's testimony where he testified at the hearing, seven different times, both on direct and cross-examination, that he had arrested her on the outstanding parking warrant. In addition to which, the booking record that we have referred to also refers to the warrant as being a reason for her detention, and Officer Thomas' police report, written the same day, also refers to that same parking warrant, denominating it by number, as to one of the reasons why she was arrested. So I think the reference if replete with references to this parking warrant at the time of the arrest; not later.
Antonin Scalia: It's not clear that the Supreme Court of Missouri agreed with that, though, is it?
Albert A. Riederer: The Supreme Court of Missouri apparently did not agree with that. But it seems to me that a fair reading of that opinion is--
Antonin Scalia: So that even if we agree with you on the pretextual point, the most we could do is remand to the Supreme Court of Missouri to have them make clear how they come out on the other part. Or do you want us to make the judgment?
Albert A. Riederer: --I think that this Court should make the judgment, Your Honor.
William H. Rehnquist: Thank you, Mr. Riederer.
Albert A. Riederer: Thank you, Your Honor.
William H. Rehnquist: The case is submitted.